DENNIS, Circuit Judge,
concurring in part and dissenting in part:
For the reasons given in my previous partial dissents in this case, I continue to believe that the panel majority has erred in affirming the district court’s failure to consider and decide the plaintiffs as-applied challenge, and also in failing to apply the correct principles of law to his facial challenge (except as to the security fee provision, which we agree is unconstitutional). Sonnier v. Crain, 613 F.3d 436, 449-79 (5th Cir.2010) (Dennis, J., concurring in part and dissenting in part); Sonnier v. Crain, 2011 WL 452085, *2-6 (5th Cir.2011) (Dennis, J., dissenting from the denial of panel rehearing). Therefore, I continue to respectfully concur in part and dissent in part.